PER CURIAM.
Shorn K. Callwood filed a petition with this court seeking a belated appeal of the trial court’s order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Callwood’s petition alleges that he is entitled to receive a belated appeal because the trial court’s order did not inform him of his right to appeal within 30 days. The State of Florida commendably concedes that Callwood’s request for a belated appeal should be granted since both the rule and case law require that a defendant be informed of his right to appeal. See Fla. R.Crim. P. 3.850(g); Wray v. State, 690 So.2d 687 (Fla. 5th DCA 1997).
PETITION GRANTED.
SAWAYA, PALMER and ORFINGER, JJ., concur.